     Case 9:18-cv-80176-BB Document 573-1 Entered on FLSD Docket 06/10/2020 Page 1 of 1

                                                  Page 46                                                     Page 48
 1              BY MR. BRENNER:                                1   various addenda.
 2          Q. -- if I have that plus what you've              2             You have publications that you've
 3     cited in your report as the materials you've            3   written, correct?
 4     reviewed and the interviews that were conducted, as     4         A. Correct.
 5     cited in your report, do I now have all the material    5         Q. And then you told us before you have a
 6     that you relied upon in forming your opinions in        6   list of testimony, correct?
 7     this case?                                              7         A. Expert witness cases that require
 8              MS. MCGOVERN: Object to the form of            8   either a deposition or an appearance in court.
 9        the question.                                        9         Q. Right. And then a fee schedule?
10              Do you mean materials with respect            10         A. Correct.
11        to this case, as opposed to everything else         11         Q. Okay. So for the purpose of my next
12        that he has with all of his experience as a         12   question, I'm referring to the -- what I'll call
13        doctor?                                             13   the -- the "substance" of the report, the actual
14              MR. BRENNER: I'm not asking --                14   report for the case.
15              MS. MCGOVERN: I object to the form            15             Okay?
16        of the question.                                    16         A. Yes.
17              You can answer as you like.                   17         Q. Okay. So if you need time to scroll
18              BY MR. BRENNER:                               18   through it, you do that.
19          Q. You can answer, Doctor.                        19             Tell me -- tell me if, in the report,
20          A. The -- everything that I relied upon is        20   you cite to any literature in support of any of
21     described in the report in the procedures, in the      21   the opinions you've offered.
22     methodology. Therefore, I believe you listed all of    22             MS. MCGOVERN: Object to the form of
                                                  Page 47                                                     Page 49
 1     them.                                                   1      the question.
 2         Q.     Okay.                                        2            BY MR. BRENNER:
 3               Okay. So let's go back to -- let me           3        Q. You can answer, sir.
 4     close this document out. We'll come back to it          4        A. No, I do not.
 5     later.                                                  5        Q. Okay. Now, if you go to Page 1 of the
 6               And let's go back to your report.             6   report -- and let me get there so Ms. McGovern can
 7               Okay. Doctor, do you see your                 7   read along with us. I understand you have it with
 8     report?                                                 8   you.
 9          A. I do. I also have a copy in front of            9            I'm focusing on the very beginning of
10     me.                                                    10   the report.
11          Q. Oh, great. Excellent.                          11            Do you see that?
12               Let me ask you this -- and please            12        A. Yes.
13     take your time to scroll through it if you need        13        Q. Okay. The very beginning of the
14     to -- in your report itself -- and what I'm            14   report, where it says, Background For Consultation,
15     calling the "report" -- just to be clear, I'm          15   you outline essentially what you were asked to do,
16     calling Pages 1 through 18, which is where your        16   correct?
17     signature is.                                          17        A. Correct.
18               Okay?                                        18        Q. So you were called or originally
19               Do you see that?                             19   e-mailed by an attorney from Rivero Mestre, but,
20          A. Yes, I do.                                     20   essentially, Rivero Mestre directed what they wanted
21          Q. After that, just so the record is              21   you to do in this case, correct?
22     clear, also as part of this document, you have         22            MS. MCGOVERN: Object to form.




                                                                                       13 (Pages 46 to 49)
